               Case 1:20-cv-11479-LTS Document 65 Filed 09/07/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
JAMES KOPPEL,                        )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )        No. 20-cv-11479-LTS
                                     )
WILLIAM MOSES,                       )
                                     )
      Defendant.                     )
____________________________________)

                           DEFENDANT’S OPPOSITION TO
                “MOTION BY THE PLAINTIFF FOR A DISCOVERY CUT-OFF”

          Defendant William Moses submits this opposition to the motion by Plaintiff James

Koppel for an order setting a deadline of December 17, 2021 to complete discovery in this

action. For the reasons that follow, such an order would be premature given the posture of this

case. In the alternative, any discovery cut-off should be set for no earlier than April 29, 2022. In

support of this opposition, Moses states as follows.

          1.      Earlier today, Moses filed under seal a Motion for Sanctions against Koppel. The

motion is based on Koppel’s submission of false interrogatory responses, and for his failure to

comply with this Court’s discovery order dated July 16, 2021.

          2.      The Motion for Sanctions seeks relief up to and including dismissal of this action,

or the issuance of an order deeming certain facts established. The resolution of the Motion for

Sanctions therefore may have a significant impact on what, if any, discovery remains to be

completed. The setting of any discovery cutoff before the resolution of the Motion for Sanctions

would accordingly be premature.




3889835
               Case 1:20-cv-11479-LTS Document 65 Filed 09/07/21 Page 2 of 3




          3.      Meanwhile, Moses has moved to dismiss Koppel’s claim under the Massachusetts

Civil Rights Act (“Count V” of the Amended Complaint) pursuant to Fed. R. Civ. P. 12(b)(6).

Moses has not yet served discovery on that claim due to the pendency of the motion to dismiss.

In the event the motion to dismiss is denied or complete dismissal is not granted in response to

the motion for sanctions, Moses will need additional time to conduct discovery concerning the

MCRA claim.

          4.      Moses has been delayed in his ability to take the deposition of Koppel, and of at

least one other third party witness, by a number of factors, including Koppel’s withholding of

relevant and responsive documents and information as described in detail in the Motion for

Sanctions. As explained in the Motion for Sanctions, there are very likely many pages of

additional documents Koppel has yet to produce about an incident that is directly relevant to

Moses’s defense to the defamation claim. Koppel should not be permitted to resist written

discovery on the one hand, and on the other hand demand that discovery be cut off before the full

facts can be discovered.

          5.      Finally, Moses anticipates serving a document subpoena on, and taking the

deposition of, at least one third party witness located outside of Massachusetts. This Rule 45

discovery may be delayed due to ongoing complications caused by the resurging COVID-19

pandemic.

          6.      Based on the uncertain nature and scope of this case as described above, it is

premature to set any discovery cut-off now. However, in the event the Court deems it necessary

to do so, any deadline for fact discovery should be set no earlier than April 29, 2022.




                                                   2
3889835
            Case 1:20-cv-11479-LTS Document 65 Filed 09/07/21 Page 3 of 3




          WHEREFORE, Moses requests that the Court deny Koppel’s motion for a discovery cut-

off, or in the alternative set a fact discovery deadline of April 29, 2022.

                                                      Respectfully Submitted,

                                                      WILLIAM MOSES,

                                                      By his Attorney,

                                                      /s/ Jeffrey J. Pyle
                                                      Jeffrey J. Pyle (BBO # 647438)
                                                      jpyle@princelobel.com
                                                      PRINCE LOBEL TYE LLP
                                                      One International Place, Suite 3700
                                                      Boston, MA 02110
                                                      T: 617-456-8000
                                                      F: 617-456-8100


                                       Certificate of Service

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF (NEF) and paper copies will
be sent to those indicated as non-registered participants on September 7, 2021.

                                                                /s/ Jeffrey J. Pyle
                                                                Jeffrey J. Pyle




                                                  3
3889835
